      Case: 1:19-cv-01524 Document #: 1 Filed: 03/04/19 Page 1 of 11 PageID #:1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION



FIDEL CALVILLO,                                     )
                                                    )     No.
                          Plaintiff,                )
                                                    )     JUDGE
vs.                                                 )
                                                    )     MAGISTRATE
                                                    )
COOK COUNTY DEPARTMENT OF                           )     JURY DEMAND
CORRECTIONS COMMANDER FRANCO                        )
DOMMA,                                              )
                                                    )
COOK COUNTY DEPARTMENT OF                           )
CORRECTIONS LT. WILLIAMS #734,                      )
                                                    )
COOK COUNTY DEPARTMENT OF                           )
CORRECTIONS OFFICER DEON A.                         )
MCKENZIE II,                                        )
                                                    )
COOK COUNTY SHERIFF’S OFFICE,                       )
and                                                 )
                                                    )
COUNTY OF COOK,                                     )
                          Defendants.               )




                             COMPLAINT AT LAW

       Now comes the Plaintiff, FIDEL CALVILLO, by and through his attorney,

Melinda Power of West Town Law Office, and states as follows:
     Case: 1:19-cv-01524 Document #: 1 Filed: 03/04/19 Page 2 of 11 PageID #:2




                           VENUE AND JURISDICTION

       1.     This is an action for civil damages brought pursuant to 42 U.S.C. Sec.

1983 for the deprivation of Plaintiff's constitutional rights. This Court has

jurisdiction pursuant to 28 U.S.C. Sec. 1331 and 1343.

       2.     Venue in this district is proper pursuant to 28 U.S.C Sec. 1391 (b),

because some of the operative facts which give rise to the claims asserted herein

occurred in the Northern District of Illinois.

                                         PARTIES

       3.     Plaintiff, Fidel Calvillo, was a resident of the Northern District of

Illinois at all times relevant to this action

       4.     Defendants, Cook County Department of Corrections Commander

Franco Domma, Cook County Department of Corrections Lt. Williams #734 and

Cook County Department of Corrections Correctional Officer Deon A. McKenzie

were at all times relevant hereto, employees of Cook County Department of

Corrections and/or the Sheriff of Cook County, a division of Cook County

Government and were Correctional Officers in the Cook County Department of

Corrections, and were responsible for the supervision, custody, and welfare of the

Plaintiff while he was detained in the Cook County Department of Corrections. They

are sued in their individual capacity.




                                                2
     Case: 1:19-cv-01524 Document #: 1 Filed: 03/04/19 Page 3 of 11 PageID #:3



        5. Cook County Sheriff’s Office, (“CCSO”) which operates the Cook

County Department of Corrections (CCDOC), is responsible for maintaining the

safety of the pre-trial detainees in the CCDOC, including the prevention of attacks on

inmates by other inmates.

        6. Defendant Cook County is a municipality organized under the laws of

the State of Illinois, specifically 55 ILCS 5/1-1000 et seq and is a necessary party

to this complaint in order to indemnify Defendants.

        7. The individual Defendants were acting under color of law at all times

relevant to this Complaint.


                               FACTUAL SUMMARY

        8.    Plaintiff was incarcerated in the CCDOC as a pre-trial detainee since

2015.

        9.    On March 13, 2017, Plaintiff was housed in Division 9 of the CCDOC.

        10.   On March 13, 2017, a gang related fight broke out on Deck 2-B in

Division 9, across the hall from where Plaintiff was housed.

        11.   It is Plaintiff’s belief that this was a serious fight that should have

resulted in the CCSO and CCDOC implementing a lock down and a sweep for

weapons.

        12.   However, after the fight, CCSO and CCDOC did not put Division 9 or

any portion of Division 9 on lockdown or sweep for weapons.

                                             3
     Case: 1:19-cv-01524 Document #: 1 Filed: 03/04/19 Page 4 of 11 PageID #:4



      13.    As a result of CCSO and CCDOS’s inaction, later that same day,

another gang related fight broke out between other detainees on Deck 2-A in

Division 9, where Plaintiff was housed, including detainee Emilio Izaguirre,

#20130910112 and his friend and fellow gang member, Randy Ruiz #20140703252.

      14.    Plaintiff saw the fight and, along with other detainees, intervened in

the fight and tried to separate the detainees who were fighting.

      15.    Because Plaintiff intervened, Inmate Ruiz approached Plaintiff with a

knife, requiring Plaintiff to punch him in self-defense, earning Plaintiff the enmity

of Mr. Ruiz and Mr. Izaguirre.

      16.    The Cook County Sheriff’s Office, which handles disciplinary matters

in the CCDOC, initially gave Plaintiff an Inmate Disciplinary Report, charging

Plaintiff with fighting, battery and aggravated battery.

      17.    Defendant Williams was the Watch Commander in Division 9 at the

time of this incident and thus knew or should have known that Plaintiff and

detainees Izaguirre and Ruiz should not be housed in the same unit.

      18.    Defendant Williams signed the Inmate Disciplinary Report against

Plaintiff. Lt. Williams told Plaintiff that he knew this incident would have

repercussions throughout the jail since it was a fight between alleged gang

members.




                                          4
     Case: 1:19-cv-01524 Document #: 1 Filed: 03/04/19 Page 5 of 11 PageID #:5



      19.    After CCDOC’s investigation of the incident, Plaintiff was found not

guilty based on a CCDOC video, which corroborated that Plaintiff acted in self-

defense.

      20.    Due to the blatant antagonism gang members Izaguirre and Ruiz

demonstrated to Plaintiff both during and as a result of this incident, and the fact

that Plaintiff’s actions in punching Ruiz were seen as an attack against the entire

gang to which Ruiz and Izaguirre belonged, Plaintiff was transferred to Division 11

in CCDOC.

      21.    Upon information and belief, at the time of this incident, CCDOC had

the practice and policy of issuing “Separation Alerts” concerning inmates when

there had been fights, assaults or incidents between prisoners. The Separation

Alerts were to ensure that employees of the CCSO and CCDOC did not house

inmates who had problems or had had fights in the same deck.

      22.    Upon information and belief, a “Separation Alert” was or should have

been prepared to ensure that Plaintiff and Izaguirre were not housed together.

      23.    At the time of this incident, Defendant Domma was a Senior Gang

Investigator at CCSO responsible for monitoring gang activity in CCDOC. In that

capacity, he was or should have been aware of fights, rivalries and issues between

gangs and gang members being held in the CCDOC, including the incident with

Plaintiff and Ruiz and Izaguirre.



                                           5
       Case: 1:19-cv-01524 Document #: 1 Filed: 03/04/19 Page 6 of 11 PageID #:6



        24.   As a Senior Gang Investigator, Defendant Domma knew or should

have known that Plaintiff was not to be in the same housing unit as detainees

Izaguirre or Ruiz.

        25.   On March 21, 2017, Plaintiff was moved to Division 11, Upper C

Pod.

        26.   On March 21, 2017, CCDOC employees, including the Defendants

Williams and Dommo, disregarding the obvious danger of housing detainee

Izaguirre with Plaintiff, moved detainee Izaguirre to Division 11 and had him

placed in the very wing where Plaintiff was housed.

        27.   Upon information and belief, both Defendants Domma and Lt.

Williams knew or should have known that Izaguirre and Plaintiff should not be

housed together yet, Izaguirre was moved into the very pod where Plaintiff was

housed. Their actions in moving Izaguirre to the same pod and division where

Plaintiff had been moved were objectively unreasonable.

        28.   Upon seeing Izaguirre enter Division 11, Upper C Pod, hallway

worker and detainee Jose D. Orozco Jr. told Correctional Officer Defendant

McKenzie, who was on duty in Division 11, Upper C Pod on March 21, 2017,

about the March 13, 2017 incident involving Plaintiff and Izaguirre.

        29.   Orozco further told Defendant McKenzie that Plaintiff and Izaguirre

could not be housed together due to the March 13, 2017 incident and that if they



                                          6
     Case: 1:19-cv-01524 Document #: 1 Filed: 03/04/19 Page 7 of 11 PageID #:7



remained housed together, a fight would occur and that Izaguirre represented a real

threat to Plaintiff.

       30. Defendant McKenzie ignored the warning and, upon information and

belief, did not investigate the information Mr. Orozco told him and did nothing to

protect Plaintiff from an attack from Izaguirre. Defendant McKenzie’s action in

ignoring Orozco’s warning was objectively unreasonable.

       31.    Later on March 21, 2017, Plaintiff was using the telephone in plain

view of the officer’s desk, separated only by a glass wall.

       32.    Despite Plaintiff being in plain view and near the Correctional

Officers, Izaguirre was able to approach Plaintiff without any Correctional Officer,

including Defendant McKenzie, doing anything to stop Izaguirre’s approach to

Plaintiff.

       33.    Izaguirre then attacked Plaintiff by stabbing Plaintiff and causing

Plaintiff to suffer serious bodily injury. Only after the attack did the sheriff’s

officers in the office called a 10-10 alert on the radio.

       34.    As a result of Defendants’ failure to follow the CCDOC and CCSO’s

policy of ensuring that detainees who have been involved in fights are not housed

together, Izaguirre was able to seriously injure Plaintiff.




                                            7
     Case: 1:19-cv-01524 Document #: 1 Filed: 03/04/19 Page 8 of 11 PageID #:8



      35.    As a result of McKinzie’s objectively unreasonable failure to take

action to ensure that Izaguirre did not injure Plaintiff, Plaintiff was seriously

wounded on March 21, 2017.

      36.    Plaintiff received medical attention on March 21, 2017 at Mt. Sinai

and Cook County Hospitals.

      37.    Medical staff at Mt. Sinai and Cook County Hospital treated Plaintiff

for stab wounds.

      38.    Medical staff gave Plaintiff staples and sutures on various parts of his

body due to the stab wounds.

      39.    Plaintiff suffered physical pain, permanent disfigurement, injury and

emotional trauma as a result of the Defendants’ failure to protect him.

      40.    Despite the fact Defendant McKenzie knew the danger Izaguirre

represented to Plaintiff, and that all Defendants were responsible to prevent

Izaguirre’s attack on Plaintiff, Defendants failed and refused to provide appropriate

measures to protect Plaintiff from the attack from Izaguirre.

      41.    The attack by Izaguirre on Plaintiff was not an isolated, unexpected

incident since Defendants knew or should have known that Plaintiff and Izaguirre

should be housed separately from each other.

      42.    The Defendants are aware of the necessity of not housing inmates

together who have been in altercations.



                                           8
     Case: 1:19-cv-01524 Document #: 1 Filed: 03/04/19 Page 9 of 11 PageID #:9



       43.      Plaintiff filed grievances concerning this incident. The grievances

were sent to O.P.R. Plaintiff’s grievances were not properly investigated and were

ignored.


       44.      Plaintiff has exhausted his administrative remedies for this incident.

                                      COUNT I
                      (Section 1983 Claim for Failure to Protect)

       45.      Plaintiff re-alleges paragraphs 1 through 44 of Plaintiff’s complaint,

as if fully set forth at this point.

       46.      Defendants failed to protect Plaintiff from serious physical harm.

       47.      The failure to protect the Plaintiff constituted deliberate indifference

on the part of Defendants.

       48.      The failure of the Defendants to protect Plaintiff proximately caused

Plaintiff to suffer serious physical injury and caused Plaintiff great pain and

suffering.

       49.      As a direct and proximate result of the wrongful and objectively

unreasonable conduct of the Defendants, Plaintiff was deprived of rights, privileges

and immunities secured to him by the Fourteenth Amendments to the United States

Constitution.

       WHEREFORE, Plaintiff asks judgment against Defendants in a sum sufficient

to compensate him for the wrongful deprivation of his Civil Rights and for punitive



                                              9
    Case: 1:19-cv-01524 Document #: 1 Filed: 03/04/19 Page 10 of 11 PageID #:10



damages, together with the costs of this litigation and reasonable attorneys’ fees.


                                     COUNT II
                          (Indemnification – County of Cook)

       50.    Plaintiff realleges and incorporates herein by reference the foregoing

paragraphs as if set forth in full herein.

       51.    Illinois law, 735 ILCS 10/9-102, provides that public entities are

directed to pay any tort judgment for compensatory damages for which employees

are liable within the scope of their employment activities. Defendants Domma,

Williams and McKenzie were at all relevant times employees of Defendant County

of Cook and were acting within the scope of their employment in committing the

misconduct described herein.

       52. Defendant Cook County has a duty to indemnify Defendants Domma,

Williams and McKenzie against all damages, including attorney fees recovered by

Plaintiff in this case.

       WHEREFORE. Plaintiff requests that a Judgment be entered against

Defendant County of Cook for the amounts of any compensatory damages,

attorneys and fees and costs awarded against Defendants.




                                             10
    Case: 1:19-cv-01524 Document #: 1 Filed: 03/04/19 Page 11 of 11 PageID #:11



                                 JURY DEMAND

      Plaintiff demands trial by jury on all Counts that may be tried to a jury.

Respectfully submitted,

/s/ Melinda Power

West Town Law Office
2502 West Division Street
Chicago, IL 60622
773-278-6706
melindapower1@gmail.com


/s/ Philip J. DeVon
Philip J. DeVon
2502 West Division Street
Chicago, IL 60622
847-903-8464
philipdevonlaw@gmail.com


Attorneys for Plaintiff




                                         11
